Citation Nr: 0202145	
Decision Date: 03/06/02    Archive Date: 03/15/02

DOCKET NO.  94-16 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of 
tonsillitis, to include dilated cardiomyopathy with 
congestive heart failure.


WITNESSES AT HEARINGS ON APPEAL

The veteran and [redacted]


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active air service from November 1964 to 
October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1993 rating decision of the Department of 
Veterans Affairs (VA) Newark Regional Office (RO) which 
denied service connection for, inter alia, a heart 
disability.  In November 1993 and May 1994, the veteran 
testified before a Hearing Officer at the RO.  In August 
1994, the veteran was afforded a Board hearing in connection 
with his request.  In September 1994, the Board remanded the 
matter for additional evidentiary development.  The Board 
noted at that time that the issue of service connection for 
residuals of tonsillitis was inextricably intertwined with 
the issue on appeal since the veteran had contended that his 
heart disability was secondary to in-service tonsillitis.  

By October 1994 rating decision, the RO denied service 
connection for tonsillitis.  In a March 1995 decision, the 
Board denied the veteran's claim of service connection for 
residuals of tonsillitis, to include a heart disability.  He 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (the Court).  

While the case was pending before the Court, in May 1996, the 
veteran's then-attorney and a representative of the VA Office 
of General Counsel, on behalf of the Secretary, filed a Joint 
Motion for Remand.  (The veteran subsequently revoked his 
power of attorney and now continues his appeal pro se).  By 
May 1996 Order, the Court granted the parties' motion, 
vacated the Board's March 1995 decision, and remanded the 
matter to the Board for additional development and 
readjudication.

While the matter was in remand status, in March 1997, the 
veteran testified at another Board hearing in Washington, 
D.C.  In May 1997, the Board obtained an opinion regarding 
the issue on appeal from an independent medical expert (IME).  
In a November 1997 decision, relying in part on the May 1997 
IME opinion, the Board again denied the veteran's claim of 
service connection for residuals of tonsillitis, to include a 
heart disability.  The Board further determined that the 
provisions of 38 U.S.C.A. § 1154(b) were inapplicable to the 
veteran's claim.  The veteran again appealed the Board's 
decision to the Court.  

In an August 1999 Memorandum decision, the Court denied the 
veteran's motion for reversal of the Board's November 1997 
decision, upholding its determination regarding the 
applicability of 38 U.S.C.A. § 1154(b).  However, the Court 
noted VA's concession that the IME who issued the May 1997 
medical opinion might be a part-time physician employee of 
VA; thus, the Court remanded the case to the Board for 
clarification of this matter and readjudication.  

The veteran appealed the Court's decision to the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit).  In a 
September 2000 decision, the Federal Circuit reversed and 
remanded the case to the Court with respect to its August 
1999 holding as to the application of 38 U.S.C.A. § 1154(b).  
Specifically, the Federal Circuit held that the presumption 
found in 38 U.S.C.A. § 1154(b) applied regardless of whether 
there is an in-service record of the claimed disease or 
injury.  See [citation redacted].

In April 2001, the Court remanded the case to the Board with 
instructions to determine whether the veteran was a combat 
veteran.  In that regard, the Court noted that the record was 
"certainly not conclusive" on the veteran's claimed combat 
status.  

Before the matter reached the Board for a third 
readjudication, however, the veteran filed a notice of appeal 
with the Federal Circuit, seeking review of the Court's April 
2001 order.  In June 2001, the Federal Circuit issued an 
order directing the Secretary to respond to the veteran's 
petition, particularly his claim that his status as a combat 
veteran was not contested.  In a July 2001 response, the 
Secretary indicated that "we have performed an exhaustive 
search of our records, and, as a result of our search, we do 
not contest that Mr. [redacted] is a combat veteran."  

In January 2002, the Board remanded the matter to the RO for 
the purpose of affording the veteran the opportunity to 
attend a third Board hearing, as he had requested.  See 
38 U.S.C.A. § 7102; 38 C.F.R. § 20.707 (2001).  In January 
2002, the veteran testified before the undersigned Member of 
the Board at the RO.  A transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  The veteran was treated during service for episodes of 
tonsillitis.  

2.  The evidence is in equipoise as to whether the veteran's 
current cardiomyopathy with congestive heart failure is 
causally related to his in-service episodes of tonsillitis.  


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, residuals of 
tonsillitis, to include dilated cardiomyopathy with 
congestive heart failure, was incurred in active service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  That 
law provides that upon receipt of a complete or substantially 
complete application, the Secretary shall notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  38 U.S.C. § 5103 (West Supp. 2001).  The VCAA 
also requires the Secretary to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C. § 5103A (West Supp. 
2001).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  A review of the record indicates that VA has conducted 
extensive evidentiary development in this case.  The Board 
further notes that the veteran has been informed on numerous 
occasions via decisions of the RO, the Board, and Statements 
of the Case, of the nature of the evidence needed to 
substantiate his claim.  As VA has fulfilled the duty to 
assist, and as the change in law has no additional material 
effect on adjudication of this claim, the Board finds that it 
can consider the merits of this appeal without prejudice to 
the veteran.  Bernard v Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

The veteran's service medical records are entirely negative 
for notations of heart disease.  These records do show that 
he was seen on several occasions for complaints attributed to 
tonsillitis.  At his February 1968 service discharge medical 
examination, a history of tonsillitis was recorded.  It was 
noted that the last episode of tonsillitis had been in 
October 1966, and that such condition had been treated 
successfully with medications and had resulted in no 
complications or sequelae.  Clinical evaluation of the 
veteran's heart and vascular system was normal and a chest X-
ray was negative.

The veteran's service personnel records reflect that his 
military occupational specialty was helicopter mechanic.  
These records further reflect that he served in Thailand from 
September 1966 to October 1967, and participated in the 
Vietnam Air Offensive Campaign from September 1966 to March 
1967.  His DD Form 214 reflects that he received, inter alia, 
the Vietnam Service Medal and the Republic of Vietnam 
Campaign Medal.  He did not receive any medals or decorations 
indicative of combat service.  

In January 19993, the veteran submitted a claim of service 
connection for a heart disability.  He indicated that he had 
been hospitalized at a VA facility in June 1992 for treatment 
of congestive heart failure and dilated cardiomyopathy.  He 
indicated that prior to that time, he had had not symptoms.  
However, he indicated that "this disease can lay dormant for 
25 years."  

In connection with his claim, he was afforded a VA medical 
examination in March 1993, at which he reported a history of 
hypertension over the last five years.  The veteran's history 
was also noted to be significant for heavy alcohol use from 
1966 to 1972; however, he claimed that he had quit drinking 
in June 1992.  The diagnoses were hypertensive heart disease, 
cardiomyopathy, left ventricular hypertrophy, and normal 
coronary arteries; Functional Class I.

In support of his claim, the veteran submitted evidence from 
several private physicians.  In a March 1993 statement, Irwin 
Roseff, M.D. indicated that the veteran had cardiomyopathy 
probably secondary to a viral myocarditis or of an idiopathic 
variety.  In an August 1993 statement, Dr. Roseff indicated 
that the veteran had been diagnosed with a heart condition 
that was viral related.  

In a November 1993 statement, V. Paul Kate, M.D. indicated 
that after a physical examination of the veteran and careful 
review of his medical records dating back to 1964, including 
the military medical records, it was his opinion that the 
veteran had dilated cardiomyopathy secondary to infectious 
myocarditis.  He indicated that it was possible that the 
myocarditis was subclinical, resulting from numerous 
infections that the veteran experienced between February 1965 
and August 1967.  Dr. Kate indicated that it seemed that the 
veteran's cardiomyopathy was a late sequela of the 
myocarditis.

In a January 1994 statement, a VA staff physician at the East 
Orange VA Medical Center indicated that after complete review 
of the veteran's records he could not rule out myocarditis 
during the veteran's military service as a contributing cause 
of the current cardiac status.  On the other hand, he noted 
that the veteran did have hypertension and a history of 
alcohol abuse, both of which could also cause cardiomyopathy.  
He stated that in his opinion the veteran might have to be 
given the benefit of the doubt.

At his August 1994 Board hearing, the veteran claimed that 
between 1965 and 1967, he had had "numerous infections," 
including tonsillitis and staph infections.  He claimed that 
on several occasions, he was not treated properly in that he 
was not administered antibiotics.  He indicated that he 
believed that he had contracted myocarditis as a result of 
these repeated infections, although the condition was not 
diagnosed in service.  He indicated that as a result of his 
in-service myocarditis, he developed dilated cardiomyopathy 
with congestive heart failure.  The veteran also testified 
that he had had temporary duty in Laos during his period of 
active service.  He indicated that on one occasion, he was in 
Laos for two weeks by himself.  He speculated that had he 
developed chest pains at that time, he would have been unable 
to seek treatment, as he was alone in the mountains at a 
nonmilitary facility.  

In a January 1995 opinion, the Acting Director of the Medical 
Service of the Veterans Health Administration of the VA 
stated that she had reviewed the veteran's medical records in 
detail and had concluded that there was nothing in the 
records to indicate that he had a cardiovascular disability 
in service or during the presumptive period following 
service.  Moreover, she indicated that it was impossible to 
state with certainty the etiology of the veteran's 
cardiomyopathy, although it was most unlikely that any tonsil 
infections in service had anything to do with the later 
development of myocarditis.  In conclusion, the Acting 
Director expressed an opinion that there was no basis for 
service connection for the veteran's dilated cardiomyopathy.

The veteran submitted a questionnaire he prepared himself, 
including numerous quotes from medical texts, which a private 
physician, Ernst J. Meyer, M.D., apparently an 
ophthalmologist, completed and signed in May 1996.  Dr. Meyer 
agreed in the questionnaire that the veteran had chronic 
tonsillitis from February 1965 to September 1968, and did not 
receive antibiotic treatment at certain times.  He agreed 
with the assertion that failure to administer such therapy 
would subject a patient to an exceptionally high risk of 
developing rheumatic fever, rheumatic heart disease or 
carditis.  Dr. Meyer agreed, inter alia, that failure of 
military clinicians to test the veteran for rheumatic fever, 
rheumatic heart disease or carditis increased the veteran's 
susceptibility to those conditions.  He also indicated that, 
in his opinion, it was "most likely" that the veteran 
suffered from undiagnosed rheumatic fever, rheumatic heart 
disease or carditis between February 1965 and September 1968.  
Dr. Meyer also agreed that failure to provide proper 
treatment for group A streptococcal infections can cause the 
development of cardiomyopathy twenty to thirty years later.  

In a lengthy May 1997 opinion, F. Andrew Gaffney, M.D., the 
Chief of Clinical Cardiology at Vanderbilt University Medical 
Center noted that the veteran had had several bouts of 
tonsillitis in service, and concluded that they had been 
treated appropriately.  He stated that there was nothing in 
the veteran's medical record to suggest that the veteran had 
rheumatic fever or rheumatic myocarditis at any time, either 
during or after leaving service.  Dr. Gaffney indicated that 
based on his review of the record, it was his conclusion that 
the veteran's cardiomyopathy was due to long-standing 
hypertension and possibly alcohol abuse.  He indicated that 
there was nothing in the veteran's medical records that would 
lead him to conclude that the veteran's cardiomyopathy was in 
any way related to the episodes of tonsillitis he had during 
service.

In January 2002, the veteran testified before the undersigned 
Board member.  At the hearing, he claimed that from September 
1966 to September 1967, he had been stationed in Thailand and 
had participated in rescue missions in Laos.  He indicated 
that he had had numerous episodes of tonsillitis during this 
period.  

II.  Law and Regulations

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131.  

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases (including cardiovascular-
renal disease) become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2001). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d) (2001).

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), a three-
step analysis was established for applying 38 U.S.C.A. § 
1154(b), for combat veterans.  First, it must be determined 
whether the veteran submitted satisfactory lay or other 
evidence of service incurrence of an injury or disease.  This 
requirement is satisfied if the veteran's evidence, in 
isolation from other evidence, appears credible such that it 
would allow a reasonable fact-finder to conclude that the 
alleged injury or disease was incurred in the veteran's 
combat service.  Second, the evidence must be consistent with 
the circumstances, conditions, or hardships of such service.  
If both of these steps are satisfied, then a factual 
presumption arises that the veteran's alleged disease or 
injury was incurred or aggravated in service.  This 
presumption may only be rebutted with clear and convincing 
evidence.  Id.

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case with respect 
to benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C. § 5107(b) (West Supp. 2001); see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

Essentially, the veteran contends that his current heart 
disability is causally related to his in-service chronic 
tonsillitis.

Although the veteran's service medical and personnel records 
do not show that he served in combat with the enemy as 
defined by VA's general counsel, see VA O.G.C. Prec. Op. No. 
12-99, 65 Fed. Reg. 6256-58 (2000), the Secretary has 
nonetheless conceded, based on an "exhaustive search" of 
unspecified records, that the veteran is a combat veteran for 
purposes of 38 U.S.C.A. § 1154(b).  Thus, the Board will 
apply those provisions in this case.  

In that regard, the veteran has repeatedly indicated that he 
experienced numerous episodes of tonsillitis in service.  
Given that the Secretary has conceded that the veteran had 
combat service, the Board finds that his statements are 
sufficient to establish that he had tonsillitis symptoms in 
service.  Moreover, Board notes that the service medical 
records themselves clearly establish treatment for episodes 
of tonsillitis.  

However, the provisions of 38 U.S.C.A. 1154(b) only provide 
an evidentiary presumption concerning events in service; they 
do not provide a substitute for evidence of a causal nexus 
between a combat service injury or disease and a current 
disability.  Collette, 82 F.3d at 392.  In other words, 
connecting the in-service tonsillitis episodes to the later 
development of cardiomyopathy with congestive heart failure 
is a question that can only be addressed by a party with 
medical expertise.  

As set forth above, the record contains conflicting medical 
opinions in this regard.  Drs. Roseff and Kate opined that 
the veteran's cardiomyopathy was secondary to myocarditis.  
Dr. Kate further indicated that it was possible that the 
veteran's myocarditis had resulted from the repeated in-
service infections.  Additionally, the record contains an 
opinion from Dr. Meyer to the general effect that it was 
"most likely" that the veteran suffered from undiagnosed 
rheumatic fever, rheumatic heart disease or carditis in 
service which led to the development of cardiomyopathy twenty 
to thirty years later.  Finally, it is noted that in January 
1994, a VA staff physician essentially concluded that it was 
at least as likely as not that the veteran developed 
myocarditis in service due to infection which contributed to 
his current cardiac status.  

On the other hand, the record contains a January 1995 opinion 
from the Acting Director of the Medical Service of the 
Veterans Health Administration to the effect that it was 
"most unlikely" that any in-service tonsillitis contributed 
to the development of myocarditis.  Additionally, it was Dr. 
Gaffney's opinion that there was nothing in the medical 
records that would lead him to conclude that the veteran's 
cardiomyopathy was in any way related to the episodes of 
tonsillitis he had during service.

In determining the probative weight to be assigned to the 
various medical opinions, the Board must consider factors 
such as the health care provider's knowledge and skill in 
analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. 
App. 279, 284 (1997).  In that regard, the Board notes that 
with the possible exception of Dr. Meyer (who is an 
ophthalmologist), all the physicians who submitted opinions 
have special knowledge in the field of cardiology and are 
clearly competent to render a medical opinion as to the 
relationship between the veteran's in-service tonsillitis and 
his current heart disability.  The Board further observes 
that all of the physicians who submitted medical opinions 
appear to have based their conclusions on a review of the 
pertinent medical evidence, including the veteran's service 
medical records.  

After considering these medical opinions, and reviewing the 
evidence in its entirely, it appears that that there is at 
least an approximate balance of positive and negative 
evidence regarding the merits of this issue.  With reasonable 
doubt resolved in favor of the veteran, service connection is 
warranted for residuals of tonsillitis, to include dilated 
cardiomyopathy with congestive heart failure.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for residuals of 
tonsillitis, to include dilated cardiomyopathy with 
congestive heart failure, is granted.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

